Title: The Comte de Vergennes to John Adams: A Translation, 21 June 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        Versailles, 21 June 1780
       
       I have received, sir, the letter that you did me the honor to write on the 16th of this month, and also the extract of the letter addressed to you from Boston, dated 26 April.
       From this it appears that the assembly of Massachusetts has determined to adopt Congress’ resolution fixing the value of the paper money at 40 dollars for one dollar in specie. On reading that resolution I was persuaded that it had no object other than restoring the value of the paper money by lessening its quantity and that, in consequence of that operation, the paper not brought in would take its course according to the circumstances that would give it a greater or less degree of credit. I was confirmed in this opinion by the liberty given to the possessors of the paper money to carry it to their state’s treasury or keep it in their own possession.
       But from information I have since received, and the letter which you have been pleased to communicate to me, I have reason to believe that it is Congress’ intention to maintain the paper money invariably at the exchange of 40 for 1 and to settle on that footing all the paper money that has been thrown into circulation so as to reduce gradually the two hundred million dollars, for which it is indebted, to five million.
       I will not presume, sir, to criticize this operation, for I have no right to examine or comment on the internal arrangements which Congress may consider as just and expedient; and, moreover, I readily agree that there may be some situations so critical as to force the best regulated governments to adopt extraordinary measures to repair their finances and put them in condition to answer the public expenses; and this I am persuaded has been the principal reason that induced Congress to depreciate the money, which they themselves have emitted.
       But while I admit, sir, that that assembly might have recourse to the expedient abovementioned in order to remove their load of debt, I am far from agreeing that it is just or, in the ordinary course of things, agreeable to extend the effect to foreigners as well as to citizens of the United States. On the contrary I think it should be confined to Americans and that an exception ought to be made in favor of foreigners, or at least that some means devised to indemnify them for the losses they may suffer by the general law.
       In order to make you sensible of the truth of this observation, I will only remark, sir, that the Americans alone should support the expense occasioned by the defence of their liberty, and that they should consider the depreciation of their paper money simply as an impost which should fall on themselves, as the paper money was first established only to relieve them from the necessity of paying taxes. I will only add that the French, if obliged to submit to the reduction proposed by Congress, will find themselves victims of their zeal and, I may say, of the rashness with which they exposed themselves in furnishing the Americans with arms, ammunition, and clothing, and, in a word, all things of the first necessity, of which the Americans at the time stood in need. You will agree with me, sir, that this is not what the subjects of the King should expect, and that after escaping the dangers of the sea, the vigilance of the English, instead of dreading to see themselves plundered in America, they should, on the contrary, expect the thanks of Congress and all Americans, secure in the belief that their property will be as secure and sacred in America as in France itself. It was with this conviction and relying on public faith that they received paper money in exchange for their merchandize, and kept that paper with a view to employ it in new commercial speculation. The unexpected reduction of this paper overturns their calculations at the same time that it ruins their fortune. I ask, sir, if these consequences can induce you to believe, that this act of Congress is proper to advance the credit of the United States, to inspire confidence in their promises, to invite European nations to run the same risks to which the subjects of his majesty have exposed themselves.
       These, sir, are the principal reflections occasioned by Congress’ resolution of 18 March. I thought it my duty to communicate them to you with full confidence, because you are too enlightened not to feel the force and justice, and too much attached to your country not to use all your endeavors to engage it to take steps to do justice to the subjects of the King. I will not conceal from you that the Chevalier de La Luzerne has been ordered to make the strongest representations on this subject, and that the King is firmly persuaded that the United States will eagerly give him, on this occasion, a mark of their attachment by granting his subjects the just satisfaction which they solicit and expect from the justice and wisdom of the United States.
       I have the honor to be very sincerely, sir, your very humble and very obedient servant,
       
        De Vergennes
       
      